19-2216
     Wade v. Garland
                                                                                   BIA
                                                                           A098 220 106

                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 5th day of August, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   KHADY WADE,
14            Petitioner,
15
16                     v.                                        19-2216
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Samuel Iroegbu, Esq., Albany, NY.
24
25   FOR RESPONDENT:                   Joseph H. Hunt, Assistant
26                                     Attorney General; Jessica A.
27                                     Dawgert, Senior Litigation
28                                     Counsel; Richard Kelley, Trial
29                                     Attorney, Office of Immigration
30                                     Litigation, United States
31                                     Department of Justice, Washington,
32                                     DC.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED in part and GRANTED in part.

 5       Petitioner Khady Wade, a native and citizen of Senegal,

 6   seeks review of a June 27, 2019, decision of the BIA, denying

 7   her motion to reopen.     In re Khady Wade, No. A098 220 106

 8   (B.I.A. June 27, 2019).    We assume the parties’ familiarity

 9   with the underlying facts and procedural history.

10       The applicable standards of review are well established.

11   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

12   2008).   In her motion to reopen, Wade asserted that she should

13   be permitted to reapply for asylum and related relief based

14   on threatening letters from her husband in Senegal, and that

15   her notice to appear was defective under Pereira v. Sessions,

16   138 S. Ct. 2105 (2018), and thus was insufficient to vest

17   jurisdiction with the immigration judge (“IJ”) and stop the

18   accrual of physical presence required for cancellation of

19   removal.

20       It is undisputed that Wade’s 2018 motion was untimely

21   filed more than seven years after her removal order became
                                    2
 1   final in 2011.           See 8 U.S.C. § 1229a(c)(7)(C)(i) (providing

 2   90-day deadline); 8 C.F.R. § 1003.2(c)(2) (same).                       Although

 3   the time limit does not apply if reopening is sought to apply

 4   for asylum and the motion “is based on changed country

 5   conditions arising in the country of nationality or the

 6   country to which removal has been ordered, if such evidence

 7   is material and was not available and would not have been

 8   discovered or presented at the previous proceeding,” 8 U.S.C.

9    § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3), the BIA did

10   not err in finding that Wade failed to establish a material

11   change   in       conditions    in    Senegal.           Even    assuming   that

12   threatening       letters    from    her      husband    could    constitute   a

13   change       in      conditions       in        Senegal,        see     8 U.S.C.

14   § 1229a(c)(7)(C)(ii); Yuen Jin v. Mukasey, 538 F.3d 143, 151

15   (2d   Cir.    2008)       (“[C]hanged         personal    circumstances      are

16   insufficient        to    excuse     an       alien   from      the   procedural

17   requirements of a motion to reopen.”), the BIA reasonably

18   declined to give the letters weight because Wade did not

19   mention the threats in her affidavit and had no objective

20   evidence to substantiate her allegations, such as a death

21   certificate for her mother (whom her husband claimed to have
                                               3
 1   poisoned), a police report of her mother’s death, an affidavit

 2   from a family member, or envelopes showing that the letters

 3   were mailed from Senegal, see Y.C. v. Holder, 741 F.3d 324,

 4   332, 334 (2d Cir. 2013) (deferring to the agency’s evaluation

 5   of the weight of evidence and declining to credit a letter

 6   from applicant’s spouse overseas).                Wade did not submit

 7   country reports or other evidence of conditions in Senegal

 8   and thus failed to demonstrate a material change to excuse

 9   the time limit.         See 8 U.S.C. § 1229a(c)(7)(C)(ii).

10          Wade’s purported eligibility for cancellation of removal

11   also    did   not       excuse   the   time     limit.        See   8 U.S.C.

12   § 1229a(c)(7)(C)(ii)-(iv)          (listing      exceptions);       8 C.F.R.

13   § 1003.2(c)(3) (same).           Accordingly, the BIA did not abuse

14   its discretion in denying Wade’s motion to reopen as untimely

15   and we deny the petition for review to that extent.                      See

16   8 U.S.C. § 1229a(c)(7)(C).

17          Although     a   motion   asking   the    BIA     to   exercise   its

18   authority to reopen sua sponte may be granted at any time,

19   see 8 C.F.R. § 1003.2(a), * we lack jurisdiction to review the


     * We rely on the regulations in force at the time the motion
     was pending before the BIA.
                                   4
 1   agency’s     “entirely     discretionary”         decision     declining   to

 2   reopen proceedings sua sponte, Ali v. Gonzales, 448 F.3d 515,

 3   518 (2d Cir. 2006).          However, “where the Agency may have

 4   declined to exercise its sua sponte authority because it

 5   misperceived the legal background and thought, incorrectly,

 6   that a reopening would necessarily fail, remand to the Agency

 7   for   reconsideration       in    view       of   the   correct     law    is

 8   appropriate.”      Mahmood v. Holder, 570 F.3d 466, 469 (2d Cir.

 9   2009).

10         The BIA did not misperceive the law to the extent that

11   it found Wade’s defective NTA sufficient to vest jurisdiction

12   with the IJ.       See Banegas Gomez v. Barr, 922 F.3d 101, 112

13   (2d Cir. 2019) (“[A]n NTA that omits information regarding

14   the   time   and    date   of    the       initial   removal    hearing    is

15   nevertheless adequate to vest jurisdiction in the Immigration

16   Court, at least so long as a notice of hearing specifying

17   this information is later sent to the alien.”).                 However, the

18   BIA misperceived the law in concluding that Wade’s hearing

19   notice cured her defective NTA and stopped her accrual of the

20   physical presence required for cancellation of removal, see

21   Niz-Chavez v. Garland, 141 S. Ct. 1474, 1479–84 (2021), and
                                            5
 1   we remand for the BIA to reconsider whether to reopen sua

 2   sponte in light of the correct law, Mahmood, 570 F.3d at 469.

 3       For the foregoing reasons, the petition for review is

 4   DENIED in part and GRANTED in part and the case is remanded

 5   to the BIA for further proceedings consistent with this

 6   decision.   All pending motions and applications are DENIED

7    and stays VACATED.

 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe,
10                               Clerk of Court




                                  6